Citation Nr: 0523726	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  93-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1985.  He died in March 1990.  The appellant is his 
surviving spouse.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 RO decision, which 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  

In February 1995, September 1998, and September 2003, the 
Board remanded this case to the RO for additional 
development.  


FINDINGS OF FACT

1.  The veteran died in March 1990.  The certificate of death 
lists the immediate cause of death as poisoning by cocaine, 
opiates and alcohol.  

2.  At the time of the veteran's death, service connection 
was in effect for bipolar disorder.  

3.  The service-connected bipolar disorder is shown as likely 
as not to have aggravated the substance abuse disorder that 
caused the veteran's death.  


CONCLUSION OF LAW

A service-connected disability did contribute substantially 
or materially in producing the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  

In addition, the medical opinions and clinical records on 
file are sufficient to resolve the matter in the appellant's 
favor.  


Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran's service-connected bipolar disorder caused or 
contributed to his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. § 3.312.  

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2004).  

However, in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
2001), the Federal Circuit held that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  

In other words, 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
or drug abuse disabilities, and (b) secondary disabilities 
(such as cirrhosis of the liver or hepatitis C) that may 
result from primary alcohol or drug abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol or drug abuse 
disability arising during service from voluntary and willful 
drinking or taking drugs to excess.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's certificate of death lists the immediate cause 
of death as poisoning by cocaine, opiates and alcohol.  

At the time of his death, service connection was in effect 
for bipolar disorder.  Following the veteran's death, the 
appellant was awarded accrued benefits based on a 
determination by VA that the veteran was entitled to a total 
rating based on individual unemployability due to his 
service-connected disability at the time of his death.  

As noted hereinabove, the appellant contends that the 
veteran's service-connected bipolar disorder was a 
contributory cause of his death.  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the question of whether the veteran's 
service-connected bipolar disorder contributed to the 
veteran's death.  

In this regard, the Board notes that the veteran's claims 
folder was submitted to a VA psychiatrist in November 1996 
for an opinion as to whether the veteran had a substance 
abuse disorder that was related to his service-connected 
disability.  

The VA psychiatrist reviewed the veteran's medical records, 
which document an extensive history of bipolar disorder and 
substance abuse.  The psychiatrist concluded that the 
veteran's substance abuse was unrelated to his service-
connected bipolar disorder.  The VA psychiatrist explained 
that the veteran's drug abuse might well have aggravated the 
bipolar disorder but was not caused by it.  

However, in May 2005, the Board requested a medical opinion 
from the Veterans Health Administration (VHA) regarding the 
question of whether the veteran's drug abuse resulted from 
his service-connected bipolar disorder.  

In a May 2005 letter, the VA psychiatrist noted that the 
veteran had a long history of psychiatric illness since 
service, and that the first evidence of substance abuse was 
noted in October 1986.  The psychiatrist indicated that 
substance abuse occurred at a much higher rate in patients 
suffering from bipolar disorder than in the general 
population.  The psychiatrist explained that there were a 
number of theories to explain this correlation, including 
that bipolar disorder caused substance abuse, and vice versa.  

However, the psychiatrist further explained that, from the 
numbers alone, it could be said that there was roughly three 
times the risk of alcohol abuse and ten times the risk of 
drug abuse in patients with bipolar disorder than among the 
general population.  

The VA psychiatrist concluded that this statistic, as well as 
the fact that the veteran's substance abuse was not 
documented until after he was diagnosed with bipolar 
disorder, gave support to the idea that it was at least as 
likely as not that the service-connected bipolar disorder 
aggravated the veteran's multiple substance abuse.  

In short, in view of the conflicting medical evidence 
discussed hereinabove, the Board concludes that there is an 
approximate balance of positive and negative evidence 
regarding the question of whether the veteran's bipolar was a 
contributory cause of his death.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board finds that service connection 
for the cause of the veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


